DETAILED ACTION
	This Office action is in response to the amendment received March 15, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, and 9-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ASANO et al (2014/0302438) and ICHIKAWA et al (8,921,029)
The claimed invention now recites:

    PNG
    media_image1.png
    658
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    936
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    652
    media_image3.png
    Greyscale


	ASANO et al report a photoresist composition comprising any of the PAGs in paragraph [0107], of page 13 and 14 wherein the salts of formula (3-1) to (3-10) are formulated into the photoresist composition, see below;

    PNG
    media_image4.png
    342
    413
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1003
    428
    media_image5.png
    Greyscale

Applicants are directed to formula (3-5) above in ASANO et al which meets claimed compound (2-6) in new claim 30 and page 22, compound (B-2) which meets compound (3-2) in new claim 30.

    PNG
    media_image6.png
    276
    389
    media_image6.png
    Greyscale

Each of the photoacid salts above meet claims 9-29 for content (claim 9 and 10 see ISHIKAWA et al Examples 1-16, Table 2 and ASANO et al par.[0107], respectively), the acid diffusion controller (claims 12 and 13, see page 23, Table 2 of ASANO et al), the unsubstituted alicyclic group defined for R1 and R1a (claims 14 and 15, see formula (3-1) in ASANO et al), for the definition of “G” (claims 16-20, see formula (3-10) on page 14 in ASANO et al).  
Applicants are directed to paragraph [0109] wherein ASANO et al teach that the resist composition may include two or more types of acid generator [B], thus any of the PAGs in paragraph [0107] can be used in combination with the reasonable expectation of same or similar results for improved LWR, CDU performance and storage stability, such as simply mixing compounds (3-1) and (3-2).
With respect to claims 21-28, the onium salt reported in paragraph [0122] meet the claimed onium salt compound as an acid diffusion controlling agent, specifically 

    PNG
    media_image7.png
    424
    420
    media_image7.png
    Greyscale

The photoacids of formula (3-3), (3-5) above meet the compound of formula (2) as claimed in claims 23 and 24.
The acid generators disclosed in ASANO et al are formulated in an amount of 6.19 parts per 100 parts of resin component (A), thus meeting new claims 25 and 26.
	ICHIKAWA et al report the use of two PAGs in a working Examples 1-16 as seen in Table 2 of column 135 lines 43 et seq. as seen in having similar backbone structures wherein the sulfonate anion group is in the acid portion of the ester and the alicyclic group is unsubstituted, Applicants are directed to column 108, lines 1-10 for the following sulfonate compound (III-16) which meets compound (1-1) in claim 1: 

    PNG
    media_image8.png
    232
    324
    media_image8.png
    Greyscale

ICHIKAWA et al report in column [0109], lines 1-3 that the acid generator (III) may be used as a single salt or as a combination of two or more salts. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a combination any of photoacid sulfonates such as (III-16) and (3-5)  (B-2), (the first, second and third compounds in claims 1, 29 and 30) in the composition of ASANO et al as taught in both ASANO et al and ICHIKAWA et al with the reasonable expectation of having a composition which is excellent in LWR, CDU and storage stability as reported in Table 3 of ASANO et al.
	The rejection is repeated wherein applicants have not provided comparative evidence to overcome the prior art references examples of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on (571)272-1329166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
June 27, 2021